I do not agree that bill No. 3 presents error. The witness Randall was permitted to testify that he had not had intercourse with the woman. Then the question was asked by defendant, "What were you intending to do if the officers had not entered the house when they did?" I do not think what he would testify he intended to do would be admissible. He was permitted to testify to all the facts within his knowledge, but I do not agree that what he would say was his intention thereafter to do would be admissible. And while agreeing that the ordinance is valid, I am of the opinion the case should be affirmed.